Citation Nr: 0117604	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  94-44 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 6, 1992 to October 24, 1994. 

2.  Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 70 percent disabling since 
October 24, 1994. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1963 to April 1966 
and from May 1966 to August 1972.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which denied the 
benefits sought on appeal.

The Board notes that the veteran's representative, in the VA 
Form 646, appears to have raised a claim of earlier effective 
date for the 70 percent disability rating of service 
connected PTSD.  While the RO in the rating decision and 
Supplemental Statement of the Case issued in April 2001 have 
mentioned this issue, the claim for an earlier effective date 
has not been formally adjudicated.  This matter is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  From April 6, 1992 to October 24, 1994, the veteran's 
PTSD was productive of definite impairment in the ability to 
establish or maintain effective relationships. 

3.  From October 24, 1994, the veteran's PTSD is not 
productive of virtual isolation from the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities; or a 
demonstrable inability to obtain or retain employment.

4.  From October 24, 1994, the veteran's PTSD is not 
productive of total occupational and social impairment due to 
such symptoms as impairment in thought processes or 
communication; persistent delusions; inappropriate behavior; 
persistent danger of hurting himself or others; or an 
inability to perform the activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
PTSD for the period of April 6, 1992 to October 24, 1994 have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996). 

2.  The criteria for a disability evaluation in excess of 70 
percent for PTSD for the period since October 24, 1994 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran essentially contends that the current disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as 100 
percent disabling because he experiences insomnia and because 
he experiences difficulty in maintaining employment and 
social relationships.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The RO afforded the veteran several VA 
examinations, as well as obtained medical evidence supporting 
the veteran's claims.  Significantly, the Statement of the 
Case and Supplemental Statement of the Case provided to the 
veteran and his representative informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claims.  Therefore, the Board finds that the 
VA met its statutory duty to assist and the case is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an April 1983 decision by the RO granted 
service connection for organic brain disorder and assigned a 
10 percent disability evaluation.  In April 1992, the veteran 
filed a claim for service connection for PTSD, and the RO, in 
a May 1993 rating decision recharacterized the veteran's 
psychiatric condition as PTSD and continued the 10 percent 
disability evaluation.  The veteran filed a Notice of 
Disagreement, a Statement of the Case was issued, and the 
veteran perfected his appeal.  Additional medical evidence 
was submitted and a rating decision continuing the 10 percent 
disability evaluation was issued in September 1994.  In April 
1995, the veteran's evaluation was increased to 70 percent 
disabling effective October 24, 1994, the date of the 
veteran's claim for increased compensation due to individual 
unemployability.

After the veteran initiated this appeal, the regulations 
pertaining to the evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(2000)/   "[W]here the law or regulation changes after a 
claim has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to the 
appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
The RO considered the veteran's claim for the period of April 
6, 1992 to October 24, 1994 under the old regulations and the 
claim for the period since October 24, 1994 under both the 
former and current version of the regulations pertaining to 
mental disorders.  In light of the foregoing, the Board will 
evaluate the veteran's for an increased rating of his service 
connected PTSD in the same manner.

At the time of the recharacterization of the veteran's mental 
disorder as PTSD in May 1993, the RO continued the 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 10 percent disability 
evaluation was assigned under this Code for emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent disability evaluation 
required evidence of definite impairment of social and 
industrial adaptability and psychoneurotic symptoms that 
result in a reduction in initiative, efficiency, and 
reliability levels.  A 50 percent disability evaluation was 
appropriate with evidence of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in reduced reliability, flexibility, and efficiency.  
A 70 percent evaluation required evidence of symptomatology 
sufficient to produce severe impairment of social and 
industrial adaptability, and a 100 percent evaluation was 
warranted with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

Regarding the criteria for a 30 percent evaluation under the 
aforementioned rating criteria, the VA General Counsel, 
construed the term "definite" with regard to the degree of 
impairment as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).
According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2000).  A 10 
percent disability evaluation is assigned if there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms are controlled by continuous medication.  A 30 
percent disability evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment due 
to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impaired short-term and long-term memory (e.g., retention of 
only highly learned material and forgetting to complete 
tasks), judgment, and abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
requires total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

II.  Entitlement to an increased disability evaluation for 
PTSD for the period from April 6, 1992 to October 24, 1994.

As stated earlier, the veteran claims that he is entitled to 
an evaluation in excess of 10 percent for the period between 
April 6, 1992 and October 24, 1994.

The veteran was afforded a VA examination in connection with 
his April 1992 claim in January 1993.  The examination report 
showed that the veteran related a history of poor sleep, 
hyper-vigilance, irritability, and emotional difficulty.  He 
also related that he used to have nightmares and "minor 
flashbacks."  The veteran reported that he is service 
connected for traumatic brain injury, paralysis of the upper 
left radicular nerve group, sciatic nerve damage, and 
epilepsy.  He also reported that he spent over three years in 
prison for drug trafficking.  Additionally, the veteran 
stated that he was taking medication for his symptoms.  
Examination revealed that the veteran was alert, oriented, 
and spoke intelligently, with good eye contact and normal 
speech.  Personal hygiene and grooming were within acceptable 
standards, his mood was neutral, and his affect was noted to 
be full.  The examiner also noted that the veteran's thought 
content had generalized themes of discontent, irritability, 
suspicion, and anxiety, but without depressive symptoms, 
delusions, or other abnormalities.  The examiner also stated 
that the veteran's memory, impulse control, and problem-
solving ability appeared unimpaired.  His Axis I diagnosis 
was chronic PTSD, but no Global Assessment of Functioning 
(GAF) score was assigned.

VA medical records dated March 1992 through September 1993 
are also associated with the veteran's claims file.  Records 
dated March 1992 indicate that the veteran  was evaluated for 
PTSD symptoms.  Records dated June 1992 show that the veteran 
was attending psychotherapy, wherein he related experiencing 
mood swings, insomnia, and "cold feelings."  The veteran 
also related that he felt no remorse, anger, guilt, or other 
feelings associated with his divorce from his wife of fifteen 
years.  In addition, records from January to September 1993 
reflect that the veteran attended a PTSD therapy group, in 
which he was an active participant.  Also, a January 1993 
record noted that the veteran "appears to be either unaware 
of his emotions or in  denial about [the] significant 
emotional impact [of service in Vietnam]."  Another record, 
dated April 1993, stated that the veteran described how 
authoritative attitudes caused him to feel resentment and 
anger. 

As stated earlier, in the May 1993 rating decision, the RO 
reevaluated the veteran's mental disorder as PTSD, and 
assigned a 10 percent disability evaluation, pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411.  In reviewing the 
rating criteria in relation to the veteran's PTSD 
symptomatology, the Board finds that the veteran's disability 
is more severe than was evaluated.  The veteran experienced 
mood swings, anxiety, and insomnia.  There is also some 
conflict as to the veteran's affect, as the VA examiner 
stated that the veteran reported full affect, but the VA 
medical records reflect that the veteran experienced "cold 
feelings" and was "either unaware of or in denial" about 
his emotions.  In addition, the veteran experienced hyper-
vigilance and suspiciousness.  The Board believes that the 
veteran's disability picture from April 6, 1992 to October 
24, 1994 was more severe than the assigned evaluation 
indicates, as the veteran meets some of the criteria for a 
disability evaluation of 30 percent.  The record reflects 
that the veteran is definitely impaired in his ability to 
establish or maintain effective relationships and that his 
PTSD symptomatology results in reduced initiative and 
flexibility.  Thus, the Board finds that reasonable doubt 
should be resolved in the veteran's favor and concludes that 
the veteran's PTSD more closely approximates the criteria for 
a 30 percent rating.  However, although the Board finds that 
a 30 percent rating is warranted, the preponderance of the 
evidence is against a rating in excess of 30 percent.  See 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Entitlement to an increased disability evaluation from 
October 24, 1994.

As mentioned earlier, the veteran also requests a disability 
evaluation of 100 percent for his service connected PTSD.

The evidence of record consists of VA examination reports and 
VA medical records.  VA examinations were performed in 
November 1994 and January 2001.  VA medical records from May 
2000 through July 2000 and from October 2000 also have been 
associated with the claims file.

The November 1994 VA examination report shows that the 
veteran complained that he stayed in a "state of readiness" 
following his service in Vietnam and constantly feels 
suspicious of everyone.  He reported that he experiences 
flashbacks twice a week.  The veteran also stated that he 
usually stays home.  He related that he feels that his 
paranoia became excessive while in Vietnam and remains 
excessive.  He also reported that he initiates phone calls to 
his children and grandchildren and that he is nine credits 
short of his bachelor's degree.  In addition, the veteran 
reported that he was incarcerated for about  three years on 
charges of drug trafficking and indicated that he is service 
connected for other disabilities of varying degree.  The 
examiner noted that the veteran was of at least average, if 
not well above average, intelligence, but that the veteran 
found it difficult to answer questions freely and 
spontaneously.  The examiner reported that the veteran 
demonstrates extreme guilt for having survived Vietnam and is 
distrustful.  The examiner also stated that the veteran 
"seems to enjoy being alone" and that the veteran had 
extensive paranoid ideation.  There was no evidence of 
perceptual disturbance and the veteran had a moderately 
depressed mood.  Examination revealed that the veteran had 
good concentration, persistence, and pacing skills, but that 
the veteran was also capable of aggressive and hostile 
behavior.  There was no indication that the veteran's daily 
activities were limited, although his social activities 
appeared to be moderately limited.  The examiner further 
noted that the veteran had moderate limitations in social and 
industrial adaptability due to his PTSD.  The Axis I 
diagnosis was PTSD and a GAF score of 50 was assigned.

VA medical records dated May 2000 through July 2000 state 
that the veteran has a history of PTSD, and indicate that he 
underwent intermittent periods of treatment.  Records dated 
May 2000 indicate that the veteran reported feeling depressed 
and having flashbacks.  The veteran also reported that he has 
family and a girlfriend that live in Kentucky, but that he is 
otherwise isolated socially.  The records noted that the 
veteran's behavior was reserved, the veteran's affect was 
restricted, and that the veteran's mood was sad.  Mr. Stout 
assigned a GAF score of 45.  June 2000 records indicate that 
the veteran is very suspicious, hyper-vigilant, and socially 
uncomfortable.  His GAF scores were noted as 40 and 45.  July 
2000 medical records relate that the veteran is calm, more 
comfortable in his surroundings, and is benefiting from 
therapy.  A GAF score of 50 was assigned.  Records dated 
October 2000 show that the veteran appeared calm, insightful, 
with a passive mood and restricted affect.  There was no 
evidence of cognitive or perceptual impairment.  The records 
also note that the veteran declined psychotropic medication.  
A GAF score of 50 was assigned.  

According to the January 2001 VA examination report, the 
veteran reported that he cannot sleep, does not socialize, 
and stays at home.  He also related that he is anxious, 
jittery, and experiences nightmares approximately three times 
per week.  The examiner stated that the veteran is socially 
withdrawn and isolated, as well as distrustful.  According to 
the examiner, the veteran is "somewhat paranoid," mildly 
ritualistic, and has severe social impairment.  The veteran 
related that he rarely sees his family, but that he has a 
girlfriend that he sees regularly and cohabitates with on the 
weekends.  Additionally, the veteran related that he is 
service connected to a high degree as a result of multiple 
physical conditions.  The examiner also noted that the 
veteran experiences occasional panic attacks and aggressive 
impulses, which the veteran can control.  There was no 
evidence of impaired thought process or communication or 
delusions and hallucinations.  Hygiene, grooming, and other 
daily activities were found to be within normal limits, 
speech pattern was normal, and the veteran was oriented as to 
person, place, and time.  However, the examiner reported that 
the veteran has memory problems on a sporadic basis, related 
to fluctuating anxiety levels.  The veteran's mood was noted 
as being "somewhat flat."  The Axis I diagnosis was PTSD 
with associated panic attack symptoms and a GAF score of 50 
was assigned.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for the currently assigned 70 percent rating, 
under both the former and current versions of the rating 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Considering the veteran's service connected PTSD under the 
former criteria for evaluating mental disorders, see 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), the Board 
finds that the evidence is consistent with the currently 
assigned 70 percent rating, and that an increased disability 
evaluation is not warranted.  In that regard, the objective 
clinical evidence of record does not show that the veteran's 
PTSD symptoms result in such severe impairment so as to 
prevent the establishment and maintenance of effective 
relationships with people, that he is totally incapacitated 
by his PTSD symptoms or that he is demonstrably unable to 
obtain or retain employment due to his PTSD.  There is no 
evidence that the veteran suffers from delusions, 
hallucinations, impaired thought process, or impaired impulse 
control.  Moreover, the veteran is capable of living alone.  
The veteran was oriented and intelligent, with good 
concentration and normal speech pattern at his examinations.  
While the veteran is severely socially impaired, it appears 
that the veteran enjoys being alone.  Further, the veteran 
sees his girlfriend regularly and cohabitates with her on 
weekends.  He has initiated contact with his children and 
grandchildren.  A 100 percent disability evaluation under the 
former criteria also requires virtual isolation or total 
incapacitation as a result of his PTSD symptomatology.  There 
is simply no evidence that the veteran manifests totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality or total isolation.  Furthermore, 
while the veteran is unable to obtain or retain employment, 
as conceded by the total rating currently in effect based on 
individual unemployability, the evidence of record does not 
show that the veteran is unemployed solely as a result of his 
PTSD.  The veteran is currently service connected to a 
significant degree for a host of physical disabilities and 
there is no medical evidence that the veteran is unemployed 
as a direct result of his PTSD.  Thus, the Board finds that a 
rating in excess of 70 percent for PTSD is not met under the 
former criteria for evaluating mental disorders.

Additionally, the Board finds that the veteran's PTSD is most 
consistent with the currently assigned 70 percent disability 
evaluation and that an increased disability evaluation is not 
warranted upon reviewing the current rating criteria in 
relation to the veteran's PTSD symptomatology.  The objective 
clinical evidence of record does not show that the veteran 
has manifested any of the criteria contemplated by the 
highest disability evaluation of 100 percent.  In this 
regard, the medical evidence of record does not indicate that 
the veteran's PTSD manifested total occupational and social 
impairment due to symptoms such as:  grossly impaired thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities associated with daily living (including 
maintaining personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  The veteran was oriented as to 
time, place, and person at his VA examinations. While the 
veteran has memory problems, they are related to his levels 
of anxiety.  In addition, the veteran has good personal 
hygiene and is capable of handling his daily activities.  
Despite the veteran's social isolation and paranoia, the 
veteran maintains a stable relationship with his girlfriend.  
The evidence shows that the veteran does not suffer from 
delusions, hallucinations, impaired impulse control, or 
impaired thought processes.  Further, he is only mildly 
ritualistic and experiences only moderate depression.  The 
Board notes that the veteran's most recent GAF score is 50, 
which is indicative of serious symptoms such as suicidal 
ideation or severe obsessional rituals, or any serious 
impairment in social, occupation, or school functioning, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See  38 C.F.R. § 4.130.  However, the 
veteran appears to have been assigned this GAF score on the 
basis of his degree of social impairment, and does not 
otherwise meet the criteria for a 100 percent disability 
evaluation under the current criteria.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 70 percent evaluation.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, it appears that the veteran's employment 
problems are due to the veteran's other significant service 
connected disabilities, in combination with his PTSD.  As 
such, there is no evidence of marked interference with the 
veteran's employment.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 30 percent disability evaluation for 
PTSD is granted for the period from April 6, 1992 to October 
24, 1994.

An evaluation in excess of 70 percent for PTSD from October 
24, 1994 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



